            Case 1:21-cv-06150-JPO Document 5-1 Filed 07/21/21 Page 1 of 8




                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK



 SECURITIES AND EXCHANGE COMMISSION,

                                      Plaintiff,
                                                              C.A. No. _______
                           v.

 ARON GOVIL,

                                      Defendant.



                        CONSENT OF DEFENDANT ARON GOVIL

       1.       Defendant Aron Govil (“Defendant”) waives service of a summons and the

complaint in this action, enters a general appearance, and admits the Court’s jurisdiction over

Defendant and over the subject matter of this action.

       2.       Without admitting or denying the allegations of the complaint (except as provided

herein in paragraph 13 and except as to personal and subject matter jurisdiction, which

Defendant admits), Defendant hereby consents to the entry of the Judgment in the form attached

hereto (the “Judgment”) and incorporated by reference herein, which, among other things:

                (a)    permanently restrains and enjoins Defendant from violation of Section

                       10(b) of the Securities Exchange Act of 1934 (“Exchange Act”) and Rule

                       10b-5 thereunder; Section 17(a) of the Securities Act of 1933 (“Securities

                       Act”); and Section 16(a) of the Exchange Act and Rule 16a-3 thereunder;

                (b)    in connection to Counts II, III, and IV of the Complaint, orders Defendant

                       to pay disgorgement in the amount of $626,782, plus prejudgment interest

                       thereon in the amount of $76,693.95; and


                                                   1
            Case 1:21-cv-06150-JPO Document 5-1 Filed 07/21/21 Page 2 of 8




                (c)    in connection with Counts II, III, and IV of the Complaint, orders

                       Defendant to pay a civil penalty in the amount of $620,000 under Section

                       21(d)(3) of the Exchange Act [15 U.S.C. § 78u(d)(3)], and Section 20(d)

                       of the Securities Act [15 U.S.C. § 77t(d)];

                (d)    in connection with Count I of the Complaint, provides that the parties will

                       either settle the amount of disgorgement, prejudgment interest and civil

                       penalty of the claim and if the parties cannot agree they will have the

                       Court decide whether Defendant shall pay additional disgorgement,

                       prejudgment interest and civil penalty and the amount based on a motion

                       by the Plaintiff;

                (e)    permanently prohibits Defendant from acting as an officer or director of

                       any issuer that has a class of securities registered pursuant to Section 12 of

                       the Exchange Act [15 U.S.C. § 78l] or that is required to file reports

                       pursuant to Section 15(d) of the Exchange Act [15 U.S.C. § 78o(d)]; and

                (f)    permanently bars Defendant from participating in an offering of penny

                       stock, including engaging in activities with a broker, dealer, or issuer for

                       purposes of issuing, trading, or inducing or attempting to induce the

                       purchase or sale of any penny stock.

       3.       Defendant acknowledges that the civil penalty paid pursuant to the Judgment may

be distributed pursuant to the Fair Fund provisions of Section 308(a) of the Sarbanes-Oxley Act

of 2002. Regardless of whether any such Fair Fund distribution is made, the civil penalty shall

be treated as a penalty paid to the government for all purposes, including all tax purposes. To

preserve the deterrent effect of the civil penalty, Defendant agrees that he shall not, after offset or



                                                  2
Case 1:21-cv-06150-JPO Document 5-1 Filed 07/21/21 Page 3 of 8
Case 1:21-cv-06150-JPO Document 5-1 Filed 07/21/21 Page 4 of 8
Case 1:21-cv-06150-JPO Document 5-1 Filed 07/21/21 Page 5 of 8
Case 1:21-cv-06150-JPO Document 5-1 Filed 07/21/21 Page 6 of 8
Case 1:21-cv-06150-JPO Document 5-1 Filed 07/21/21 Page 7 of 8
Case 1:21-cv-06150-JPO Document 5-1 Filed 07/21/21 Page 8 of 8
